                                 UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                      PORTLAND DIVISION


MORGAN MEMORIAL GOODWILL                                               Case No.: 3: 17-cv- l l 68-AA
INDUSTRIES, INC. as fiduciary to THE
MORGAN MEMORIAL GOOD,VILL
INDUSTRIES FLEXACCOUNT PLAN,

                    Plaintiff,                                        ORDER GRANTING
                                                        PLAINTIFF'S UNOPPOSED MOTION
                         v.                            TO DISMISS KHA ACCOUNTANTS &
                                                         ADVISORS, P.C. WITH PREJUDICE
AXIS BENEFIT ADMINISTRATORS,                           PURSUANT TO FED. R. CIV. P 41(a)(2)
INC. d/b/a AXIS HEALTH
PARTNERS, KHA ACCOUNTANTS &
ADVISORS, P.C., and DARREN
BOTTINELLI,

                    Defendants.




        This matter comes before the Court on Plaintiff Morgan Memorial Goodwill Industries,

lnc.'s Motion To Dismiss KHA Accountants & Advisors, P.C. With Prejudice Pursuant to Fed.

R. Civ. P. 4 I (a)(2).    This Court, having reviewed the Motion and being fully apprised of the

matters at issue, ORDERS as follows:

        KHA Accountants & Advisors, P.C. is hereby dismissed from Case No. 3:17-cv-I 168-

AA with prejudice. KHA Accountants & Advisors, P.C. and Morgan Memorial Goodwill

Industries, Inc. are each responsible for their own costs and attorneys' fees.

Date:   ~(u.,_ 11.'UJtB
                 I




                                              The Honorable Ann L. Aiken
